                                       UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF NEW JERSEY



IBN SHARIF,
                                                               Civ. No. 17-124 10 (KM) (MAH)
                          Plaintiff,
                                                                MEMORANDUM OPINION
V.


CITY OF HACKENSACK, CITY OF
HACKENSACK POLICE
DEPARTMENT, CAPT. FRANCESCA
AQUILA, DET. ROCCO DUARDO,
DET. JOSEPH GONZALES, DET. LT.
SCOTT SYBEL, ABC CORP. 1-3 (Name
hereby fictitious), JOHN DOES 1-10
(Name being hereby fictitious),

                      Defendants.



KEVIN MCNULTY, U.S.D.J.:
      Plaintiff Ibn Sharif brings this action against the City of Hackensack, the
City of Hackensack Police Department, Captain Francesca Aquila, Detective
Rocco Duardo, Detective Joseph Gonzales, and Detective Lieutenant Scott
Sybel (collectively, “Defendants”), based on Sharif’s allegedly unlawful arrest.
According to the Complaint,1 Sharif was arrested and charged with selling



       For ease of reference, certain items from the record will be abbreviated as
follows:
      “DE    —“   =                    Docket Entry in this case
      “Compi.”        =                Complaint (DE 1)
      “Def. Mot.”             =        Defendants’ Memo of Law in Support of their Motion to
                                       Dismiss the Complaint (DE 4)
      “P1.   Opp.”        =            Plaintiffs Letter in Opposition to Defendants’ Motion to
                                       Dismiss the Complaint (DE 6)
      “Def. Reply”                =    Defendants’ Reply Memo of Law in Further Support of its
                                       Motion to Dismiss the Complaint (DE 7)


                                                           1
cocaine to undercover police officers. Those officers were subsequently
reprimanded following a separate incident in which they allegedly entered a
house without a warrant. Sharif attempts to draw a connection between that
incident and his own arrest, implying a common denominator of relaxed
constitutional standards. He asserts claims for false ar?est, malicious
prosecution, Monell violations, and violations of the New Jersey State
Constitution, seeking damages. Defendants moved to dismiss the Complaint for
failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). For
the reasons explained in this opinion, I will dismiss the Complaint for failure to
meet the minimal pleading standards of Rule 8.

    I.      SUMMARY OF ALLEGATIONS
         Sharifs Complaint alleges the following facts. For purposes of this
motion to dismiss only, I must assume their truth, although of course they
have not yet been tested by any fact finder. See pp. 4-5, infrn.
         Plaintiff Ibn Sharif is a resident of New Jersey. (Compl.     ¶   7). The City of
Hackensack (“the City”) is a New Jersey municipality; one of its departments is
the Hackensack Police Department (“Hackensack PD”).2 (Id.          ¶   9). During the
relevant conduct in issue, Hackensack PD employed the four individual
defendants, Captain Francesca Aquila (“Aquila”), Detective Rocco Duardo




2     The City of Hackensack, not its police department, is the proper defendant, and
the remainder of this Opinion will proceed on that basis.

        A New Jersey municipal police department is not a separate entity from the
municipality. N.J. Stat. Ann. § 40A: 14—118 (municipal police department is “an
executive and enforcement function of municipal government”); Adams u. City of
Camden, 461 F.Supp.2d 263, 266 (D.N.J.2006) (collecting cases); Padilla v. Twp. of
Cherry Hill, 110 F. App’x. 272, 278 (3d Cir.2004). Therefore, Sharirs claims against
the Hackensack PD are more appropriately asserted against the City, and all claims
against Hackensack PD are dismissed with prejudice. See Santiago u. Wanninster
Twp., 629 F.3d 121, 126 (3d Cir. 2010) (acknowledging appropriateness of dismissing
civil rights counts against a municipal police department “because it was not a
separate legal entity from” the municipality.). Sharif has not responded to this point in
his Opposition Brief. (Def. Reply at 6). The Police Department is dismissed from this
action.

                                               2
(“Duardo”), Detective Joseph Gonzales (“Gonzales”), and Detective Lieutenant
Scott Sybel (“Sybel”). (Id.     9, 10).
       On March 15, 2016, at approximately 6:00 p.m., Sharif was arrested by
Duardo and Sybel pursuant to three outstanding warrants. (Id.            ¶ 18). The
charges and the arrest warrant were based on Sharifs alleged participation in
sales transactions for cocaine with Gonzalez and Duardo (in an undercover
capacity) on March 15, April 12, and May 11,2016. (Id.           ¶‘d 20-22). Sharif was
charged with selling cocaine to an undercover officer in violation of N.J.S.A.
2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(3), as well as knowingly possessing a
controlled dangerous substance in violation of N.J.S.A. 2C:35-10(a)(1). (Id.          ¶
23).
       After Sharifs arrest, the Bergen County Prosecutor’s Office dismissed the
charges against him based on “serious concerns about the credibility” of
Gonzalez, Duardo, and Sybel. (Id.         ¶ 24). Those concerns emanated from a
separate incident in which those detectives were accused of “engaging in
misconduct as police officers” when they allegedly “broke into an apartment
                     ¶ 25). As a result of the suspected misconduct,
without a warrant.” (Id.
Gonzalez and Duardo were placed on administrative leave. (Id. ¶ 26). Sybel
retired from the police force. (Id.   ¶ 26).
       Sharif claims that the allegations which caused him to be arrested were
false and that he was wrongfully arrested. (Id.        ¶IJ 19, 27). Defendants allegedly
arrested Sharif “without probable cause or [aj reasonable belief that [he] was
committing a crime.” (Id.     1 26). These actions supposedly stemmed from a
broader municipal practice of “failing to investigate crimes adequately” and
“fabricating evidence in investigations.” (Id.       ¶ 33). That pattern or practice led
the individual officers “to believe that misconduct would be tolerated and that
allegations of abuse of constitutional rights would not be investigated.” (Id.        ¶
35).




                                                 3
          Sharif brought the following claims against Defendants: (1) false arrest
and false imprisonment under 42 U.S.C.           §   l983; (2) malicious prosecution
under     §    1983; (3) a Mcneil claim4 based on a municipal practice of failing to
investigate crimes adequately and fabricating evidence during investigations;
(4) a Mcneil claim based on failure to properly discipline, supervise, and train
police officers; and (5) violations of Article 1, Paragraphs 1 and 5, of the New
Jersey State Constitution.5
          Since Sharif has brought civil rights claims for damages arising under 42
U.S.C.     §   1983, the Court has subject-matter jurisdiction pursuant to
28 U.S.C.       §   1331 and 1343(a). Diversity of citizenship is not alleged, and does
not appear to be present. See 28 U.S.C.         §    1332. Thus, the Court may hear the
remaining state law claims, if at all, solely on the basis of supplemental
jurisdiction. See 28 U.S.C.       §   1367.
          Now before the Court is Defendants’ motion to dismiss the Complaint for
failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6). (See DeL Mot.) For
the reasons stated below, I will dismiss the Complaint without prejudice.

    II.        ANALYSIS
          Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in part,
if it fails to state a claim upon which relief can be granted. The defendant, as the
moving party’, bears the burden of showing that no claim has been stated. Animal
Science Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n. 9 (3d Cir.
2011). For the purposes of a motion to dismiss, the facts alleged in the complaint
are accepted as true and all reasonable inferences are drawn in favor of the


       I presume that claims 1 through 4 are brought under 42 U.S.C. § 1983. Section
1983 is the vehicle for remedying violations of the United States Constitution with an
award of damages. See Imbler u. Pachtman, 424 U.S. 409, 417 (1976). As corroboration
of that assumption I note that Shanif is also seeking attorneys’ fees pursuant to 42
U.S.C. § 1988, implying that the underlying claims are brought under Section 1983.
4         See Mcneil u. Dept. of Social Services of City of New York, 436 U.S. 658 (1978).
5      Shanif also included a violation of Article 1, Paragraph 12 of the New Jersey
State Constitution in the Complaint. (AC ¶ 47). However, Sharif withdrew that claim.
(See P1. Opp. at pp. 12-13).

                                                     4
plaintiff. New Jersey Carpenters & the Tmstees Thereof v. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
      Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiffs obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiffs right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also West Run Swdent Housing Assocs., LLC v. Huntington Nat. Bank.
712 F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met
“when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
While “[tJhe plausibility standard is not akin to a ‘probability requirement’
it asks for more than a sheer possibility.” Iqbal, 556 U.S. at 678.
       A.    False Arrest and False Imprisonment (Count 1)6
      To state a claim under Section 1983, Sharif must allege facts sufficient to
show that (1) he was deprived of a constitutional right or a federal statutory
right, and (2) the conduct at issue occurred under color of law. Groman u. Twp.
of Manalapan, 47 F.3d 628, 633 (3d Cir. 1995). Sharif alleges his arrest
constituted a violation of his rights under the Fourth and Fourteenth




o       “False arrest and false imprisonment overlap; the former is a species of the
latter.” Wallace v. Kato, 549 U.S. 384, 388, 127 S. Ct. 1091, 1095 (2007); Manuel t.c
City ofJoliet, ill., 137 S. Ct. 911, 926 (2017); see also D. Dobbs, The Law of Torts § 36,
at 67 (2000) (“False arrest is a term that describes the setting for false imprisonment
when it is committed by an officer or by one who claims the power to make an
arrest.”).


                                                D
Amendments of the United States Constitution “to be free from unreasonable
seizure of his person.” (AC   ¶ 28).
        Sharifs false arrest claim must be analyzed as an unlawful seizure under
the Fourth Amendment, and not under the more general due process
guarantees of the Fourteenth Amendment. See Albright v. Oliver, 510 U.S. 266,
27 1-73 (1994) (“Where a particular Amendment provides an explicit textual
source of constitutional protection against a particular sort of government
behavior, that Amendment, not the more generalized notion of substantive due
process, must be the guide for analyzing these claims.” (internal quotations
omitted)); Manuel v. City of Joliet, ilL, 137 S. Ct. 911, 918-20 (2017). It is ve11
established in the Third Circuit that an arrest without probable cause is
actionable under Section 1983 as a violation of rights secured by the Fourth
Amendment. See Hill v. Algor, 85 F.Supp.2d 391, 397 (3d Cir. 2000).
        The elements of a false-arrest claim are “(a) that an arrest occurred; and
(b) that the arrest was made without probable cause.” Brown v. Makoflca, 644
F. App’x 139, 143 (3d Cir. 2016). “The proper inquiry in a claim for false arrest
under   § 1983 is ‘not whether the person arrested in fact committed the offense,
but whether the arresting officers had probable cause to believe the person
arrested had committed the offense.” Shelley v. Wilson, 152 F. App’x 126, 129
(3d Cir. 2005) (quoting Dowling u. City of Philadelphia, 855 F.2d 136, 141 (3d
Cir. 1988)). Probable cause for an arrest exists when “the facts and
circumstances within the arresting officer’s knowledge are sufficient in
themselves to warrant a reasonable person to believe that an offense has been
or is being committed by the person to be arrested.” Merkle      i2’.   Upper Dublin
School Dist., 211 F.3d 782, 788 (3d Cir.2000) (quoting Orsatti v. New Jersey
State Police, 71 F.3d 480, 482 (3d Cir.1995)). “[Pirobable cause requires only ‘a
probability or substantial chance of criminal activity, not an actual showing of




                                              6
such activity.” Peterson v. Attorney Gen. Pennsylvania, 551 F. App’x 626, 629
(3d Cir. 2014) (quoting U.S. v. Miknevich, 638 F.3d 178, 185 (3d Cir. 2011)).
      Defendants do not dispute that an unreasonable seizure of Sharif’s
person would constitute a violation of his rights under the Fourth Amendment
or that Defendants were acting under color of law. Nor do they dispute that
Sharif was indeed arrested. Rather, Defendants contend that Sharif has not
adequately pled the absence of probable cause. (Def. Mot. at pp. 5-8).
       I agree. Sharif must sufficiently allege that the police lacked probable
cause in order to state a claim for false arrest. Brown, 644 F. App’x at 143;
Johnson v. Bingnear, 441 F. App’x 848, 851 (3d Cir. 2011). He has not done so.
Instead, Sharif merely asserts in conclusory fashion that “the allegations which
caused him to be arrested were false” and that his arrest was “wrongful[},”
(AC   ¶f    19, 27). He does not assert any facts as to why the allegations which
caused him to be arrested were false or otherwise plausibly wrongful.
      Sharif does allege that the officers involved in the undercover drug sales
were accused of wrongdoing in an unrelated matter and that this created
“serious concerns about the credibility” of those officers. (AC   ¶   20-25). As

alleged in the Complaint, these credibility concerns were the basis for the
dismissal of the charges against him. (Id.). However, Shahf does not allege any
connection between the unrelated incident of the officers entering a home
without a warrant and his own case. Instead, Sharif implies, without stating,
that since these police officers were involved in wrongdoing in a separate case,
there must be wrongdoing in his own case as well.
           The Court cannot make this inference for the Plaintiff. Sharif does not
allege that he did not sell cocaine to the undercover police officers. He does not
allege that the individual officers fabricated any evidence or otherwise mistook
him for another person. He does not allege that the warrant for his arrest was
somehow improperly obtained. Simply stating that the officers involved in his
arrest were reprimanded for misconduct in an unrelated matter—even where




                                                7
there misconduct contributed to the dropping of charges—is not a sufficient
recitation that probable cause was lacking for his arrest.
      Sharif states in his Opposition Brief, for the first time, that the three
instances where the police officers allegedly bought cocaine from him did not
actually occur and that it was the defendant police officers who “made false
allegations against him.” (P1. Opp. at pp. 4, 6). Defendants correctly point out
that asserting facts solely in an opposition brief is not a proper substitute for
alleging facts in a complaint. See Dongelewicz u. PP/C Bank Nat’L Ass’n., 104 F.
App’x 811, 819 n.4 (3d Cir. 2004) (Noting that “a contention in a brief’ ‘clearly
  may not’ be used to ‘substitute for an allegation in a complaint”’) (quoting
Williams v. New Castle County, 970 F.2d 1260, 1266 n.4 (3d Cir. 1992)); Corn.
of Pa. cx reL Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“[I]t
is axiomatic that the complaint may not be amended by the briefs in opposition
to a motion to dismiss.” (internal citation omitted)). And even if these facts were
alleged in the Complaint, it is unlikely that they would rise to the level of
specificity or plausibility required to plead a claim for false arrest, especially
when that arrest was made pursuant to a warrant. See Reedy v. Evanson, 615
F.3d 197, 213 (3d Cir. 2010) (holding that liability for a 1983 false arrest claim,
when the purported unlawful arrest was made pursuant to a warrant, cannot
be sustained unless the plaintiff shows “(1) that the police officer knowingly
and deliberately or with reckless disregard for the truth made false statements
or omissions that create a falsehood in applying for a warrant; and (2) that
such statements or omissions are material, or necessary, to the finding of
probable cause.”).
      Sharif also asserts for the first time in his Opposition Brief that “part of
the reason” that the charges against him were dismissed “may have been that
the defendant police officers may have been untruthful as to the alleged
arrests.” (Id.). To begin with, this is another invalid attempt to remedy the
deficiencies of the complaint by means of statements in a brief. More
fundamentally, speculation that misrepresentations “may have” occurred does



                                              8
not satisfy the facial-plausibility standard that allows a court “to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).
      The Complaint fails to allege a lack of probable cause, and Count I,
alleging false arrest, is dismissed.
      B.     Malicious Prosecution (Count H)
      To state a claim for malicious prosecution, a plaintiff must allege the
following elements: ‘(1) the defendants initiated a criminal proceeding; (2) the
criminal proceeding ended in [the plaintiffs] favor; (3) the defendants initiated
the proceeding without probable cause; (4) the defendants acted maliciously or
for a purpose other than bringing the plaintiff to justice; and (5) [the plaintiff]
suffered [a] deprivation of liberty consistent with the concept of seizure as a
consequence of a legal proceeding.” Geness u. Cox, 902 F.3d 344, 355 (3d Cir.
2018) (quoting Zimmennan a Corbett, 873 F.3d 414, 418 (3d Cir. 2017)).
      As laid out in the false arrest analysis above, Sharif has not adequately
pled a lack of probable cause. See supra JI.A. The analyses of probable cause
for these two counts merges, because the arrest was based on a previously-filed
criminal charge and previously-issued arrest warrant.7 These allegations fail to



7       I find that the deficiency of Count II of the Complaint is most directly viewed as
failure to plead lack of probable cause. That element, however, is intertwined with the
others.
        For example, Defendants take issue with the first element, the initiation of
criminal proceedings, and the second element, that the criminal proceedings ended in
the plaintiffs favor. As to the first element, Sharif has alleged that his arrest was made
pursuant to a warrant, which is indeed a way of initiating legal process. See Manuel v.
City ofJoliet, ilL, 137 S. Ct. 911, 927 n.6 (2017) (“An arrest warrant, after all, is a way
of initiating legal process, in which a magistrate finds probable cause that a person
committed a crime.”). However, in order to satisfy the initiation element with respect to
a police officer who makes an arrest pursuant to a warrant, a plaintiff would need to
adequately allege that the judicial official who issued the warrant was misled by that
officer. See Hector v. Watt, 235 F.3d 154, 164 (3d Cir.2000) (Nygaard, J., concurring)
(noting that the warrant “was not the result of a truly independent decision by a
magistrate, but rather was contaminated and compromised by the officer’s
misinformation”); Ayers v. Police Officer Sean Quinn, No. 16-4339, 2017 WL 4011003,
at *3 (E.D. Pa. Sept. 8, 2017); see also Townes v. City of New York, 176 F.3d 138, 147
(2d Cir. 1999) (stating that an exercise of independent judgment breaks chain of

                                                9
satisfy the third element of a malicious prosecution claim. Geness, 902 F.3d at
355. This alone is a sufficient basis to dismiss his claim. Trabal v. Wells Fargo
Armored Seru. Corp., 269 P.3d 243, 249 (3d Cir. 2001) (noting that “lack of
probable cause is a sine qua non of malicious prosecution.”). In addition, the
fourth element of malice also fails because it rests solely on the alleged lack of
probable cause. (P1. Opp. at p. 7); Robinson v. Jordan, 804 F. Supp. 2d 203,
206 (D.N.J. 2011) (“The element of malice may be inferred from a lack of
probable cause.”).
      Count II fails to state a claim for malicious prosecution, and will be
dismissed.
      C.     Monell Claims (Counts Ill and IV)
      Sharif alleges Monell liability claims against the City, Hackensack PD,
and Aquila for unlawful practices and inadequate training. He asserts that
these defendants had a practice of failing to investigate crimes adequately and
fabricating evidence. He also asserts that the City had a practice of failing to
properly discipline, supervise, and train police officers in a way that would
ensure that the officers would conduct constitutionally adequate investigations.
      The short answer to these contentions is that, for the reasons stated
above, the complaint fails to plead an underlying constitutional violation
against the officers directly involved. It follows that the City and Aquila cannot
be derivatively liable for such a violation.
      To guide any amended pleading, I briefly discuss other defects in the
Monell allegations. “[F}or municipal liability to attach, any injury must be



causation “in the absence of [a claim ol] evidence that the police officer misled or
pressured the official who could be expected to exercise independent judgment”).
       As to the second element, Defendants argue that Sharif has failed to allege
sufficient facts to demonstrate that he obtained a favorable disposition of the
underlying criminal charges because he only alleges an informal dismissal of the
charges. (Def. Mot. at pp. 11-13). It is true that not every dismissal of charges signifies
a favorable termination. See Moths v. Vemiero, 453 F.App’x 243, 245-46 (3d Cir.
2011); Donahue v. Gavin, 280 F.3d 371, 383 (3d Cir. 2002). I cannot decide that issue
based on the face of the complaint, however.

                                                10
inflicted by ‘execution of a government’s policy or custom.” Santiago v.
Wanninster Twp., 629 F.3d 121, 135 (3d Cir. 2010) (quoting MoneIl, 436 U.S. at
694). A municipal policy is made when a “decisionmaker possess[ing final
authority to establish municipal policy with respect to the action issues an
official proclamation, policy, or edict.” Andrews v. City of Philadelphia, 895 F.2d
1469, 1480 (3d Cir. 1990) (internal quotations omitted); Butler v. Lamont, 732 F.
App’x 125, 127 (3d Cir. 2018). A municipal custom may be shown where a
course of conduct, though not authorized by law, is “so permanent and well-
settled as to virtually constitute law.” Andrews, 895 F.2d at 1480; Butler, 732
F. App’x at 127. One such custom is “deliberate indifference” toward the class
of persons who might suffer a constitutional injury as a result of the conduct in
question. Simmons v. City of Philadelphia, 947 F.2d 1042, 1059-60 (3d Cir.
1991). Inadequate police training may serve as the basis for municipal liability
under Section 1983, but only where the failure to train “amounts to deliberate
indifference to the rights of persons with whom the police come into contact.”
City of Canton v. Han-is, 489 U.S. 378, 388, 109 S.Ct. 1197, 103 L.Ed.2d 412
(1989). The deliberate indifference standard is a demanding one, “requiring
proof that a municipal actor disregarded a known or obvious consequence of
his [or her] action.” Connick v. Thompson, 563 U.S. 51, 131 S.Ct. 1350, 1360,
179 L.Ed.2d 417 (2011) (internal quotation omitted).
      Sharifs Complaint consists only of legal boilerplate. It fails to make any
factual allegation of an express policy pr custom authorizing the officers’
alleged improper conduct or demonstrating inadequate training.8 These are
mere assertions of an entitlement to relief, which, without supporting factual
allegations, are insufficient under Fed. R. Civ. P. 8(a)(2). See McTeman v. City
of York, 564 F.3d 636, 658 (3d Cir. 2009). Even if an underlying   § 1983 claim
had been pled against the individual officers, these Monell counts would be
dismissed for failing to state a claim. See Wood v. Williams, 568 F. App’x 100,



8     Plaintiff apparently agrees. (See P1. Reply at 9-10).

                                               11
104-05 (3d Cir. 2014) (affirming dismissal of Monell claims where “the
complaint made conclusoty and general claims of failure to screen, train, or
supervise employees to avoid constitutional violations.”); McTeman, 564 F.3d at
658 (indicating that “It]o satisfy the pleading standard” for a Mcneil claim a
plaintiff “must identify a custom or policy, and specify what exactly that
custom or policy was.”); see also   Brown   v. Makofica, 644 F. App’x 139, 144 (3d
Cir. 2016).
      Counts II and IV are therefore dismissed.
      13.     New Jersey State Constitution Claims (Count V)
      Sharif alleges violations of his rights under the New Jersey State
Constitution. Specifically, he alleges violations of Article I, Paragraph 1 and
Paragraph 5, which set forth the following:
      1.    All persons are by nature free and independent, and have certain
natural and unalienable rights, among which are those of enjoying and
defending life and liberty, of acquiring, possessing, and protecting property,
and of pursuing and obtaining safety and happiness.


      5.    No person shall be denied the enjoyment of any civil or military right,
nor be discriminated against in the exercise of any civil or military right, nor be
segregated in the militia or in the public schools, because of religious
principles, race, color, ancestry or national origin.
      “The New Jersey Civil Rights Act [C’NJCRA”), N.J.S.A. 10:6-21 was
modeled after 42 U.S.C.   § 1983, and creates a private cause of action for
violations of civil rights secured under the New Jersey Constitution[J.” Trafton
v. City of Woodbunj, 799 F.Supp.2d 417, 443—44. (D.N.J.2011); Castillo-Perez ii.
City of Elizabeth, No. 11—6958, 2014 WL 1614845, at*9 (D.N.J. Apr. 21, 2014).
This District has uniformly interpreted the NJCRA in parallel with Section 1983
and read the two as coextensive. Id.; see also Estate of Lydia Joy Pery ex rel.
Kalev. Sloan, No. 10—4646, 2011 WL2148813, at*2 (D.N.J. May 31, 2011)
(collecting cases). While Sharif does not specifically name the NJCRA, I will



                                              12
construe his New Jersey State Constitution claims as being brought under that
Act, See Estate of King v. City of Jersey City, No. 15-6868, 2018 WL 3201793,
at *6 (D.N.J. June 29, 2018).
          The parties have not suggested any distinction between the claims under
the NJCRA and their counterparts under 42 U.S.C.       §   1983. Therefore, for the
reasons stated in subsections II.A through Il.C, supra, I will grant the motion to
dismiss the New Jersey State Constitution count insofar as it asserts claims for
false arrest, malicious prosecution, failure to train, and failure to supervise. In
the alternative, given the lack of substance of the federal claims (as currently
pled), as well as the early procedural stage of this litigation, I would decline to
exercise supplemental jurisdiction over these state claims. See 28 U.S.C.       §
1367(c).

          Count V is therefore dismissed without prejudice.

   III.     CONCLUSION
          For the reasons stated in this Opinion, Defendants’ motion to dismiss the
Complaint is granted on Rule 12(b)(6) grounds with respect to all counts.
Because this is an initial dismissal, I will order that it be entered without
prejudice to the filing, within 30 days, of a proposed amended complaint.
However, as discussed above, the claims against the Hackensack PoHce
Department are dismissed with prejudice.
      An appropriate Order follows.
Dated: October 29, 2018


                                                  /u
                                               HÔN. KEVIN
                                                              MdNULTY’U.S1.JJ




                                             13
